CORRECTION ORDER

Appellee’s motion to dismiss is granted and this appeal is dismissed. The trial judge’s September 9, 1994 order, which orders appellant to pay appellee’s attorney fees during the pendency of their divorce action, is not appealable. Nuckolls v. Nuckolls, 356 P.2d 1089 (Okl.1960).
The provisions of 12 O.S.Supp.1993 § 993(A)(5), by which orders directing the payment of money pendente lite are appeal-able, do not apply to temporary support orders or orders for the payment of temporary attorney fees in matrimonial cases. The latter are predicated on the general duty of parental or spousal support.
*481All Justices concur.
/s/ Ralph B. Hodges Chief Justice